CASE 0:18-cv-01643-JRT-HB Document 34-4 Filed 04/10/19 Page 1 of 7




EXHIBIT D
                 CASE 0:18-cv-01643-JRT-HB Document 34-4 Filed 04/10/19 Page 2 of 7




                               March 29, 2019

                               VIA E-MAIL

                               Paul Reuvers
                               Andrew A. Wolf
                               Jason Kuboushek
                               Iverson Reuvers Condon
                               9321 Ensign Avenue South
                               Bloomington, MN 55438

                                         Re: Jones et al. v. City of Faribault, Civ. No. 18-cv-1643

                               Dear Counsel:

                                       I write regarding three issues discussed during the March 27
                               telephonic status conference with Magistrate Judge Bowbeer. They include
                               Defendant’s refusals to (1) search for and produce relevant and responsive
                               documents from former city officials’ e-mails accounts; (2) revise its
National Office                privilege log; and (3) provide the occupancy registers for licensees.
125 Broad Street, 18th Floor
New York, NY 10004
                                       We ask that Defendant respond to our below requests by Thursday,
(212) 549-2500                 April 4, and that the parties meet and confer on these issues on or before
aclu.org
                               Friday, April 5. If the parties cannot resolve these issues before April 11,
                               Plaintiffs will move to compel.

                                     1. Former City Official E-mail Accounts

                                      First, Plaintiffs request that Defendant produce relevant and
                               responsive documents from the files and e-mail accounts of the following
                               former city officials: Mayor John J. Jasinski, City Administrator Brian J.
                               Anderson, City Council members David Albers, Joan VanDyke, and Ken
P. O. Box 14720                Walls, and Building Inspector Dave Mathews.
Minneapolis, MN 55424
651.645.4097
ACLU-MN.ORG                           To be sure, Plaintiffs identified all but one of these former officials
                               as necessary custodians in November 2018 1 and have repeatedly asked
                               Defendant to explain why it has not produced relevant and responsive
                               documents from them. Despite those requests, 2 Defendant has declined to
                               provide any detail—saying only that it conducted “a reasonable search” 3 and


                               1
                                   See Plaintiffs’ letter to Defendant dated November 20, 2018.
                               2
                                See Plaintiffs’ letters to Defendant dated February 15, February 25, March 3, and
                               March 15, 2019.
                               3
                                   Defendant’s letter to Plaintiffs dated February 21, 2019.

                                                                           1
CASE 0:18-cv-01643-JRT-HB Document 34-4 Filed 04/10/19 Page 3 of 7




         that its ESI consultant said the e-mail accounts may not be recoverable. 4 To
         date, however, Defendant has ignored Plaintiffs’ repeated suggestion that
         Defendant contact Microsoft about these accounts.

                  Documents that are within your “control” must be produced. Under
         Eighth Circuit case law, documents are within your control if you have the
         legal right or practical ability to obtain them. 5 For that reason, we ask, again,
         that you contact Microsoft to determine if the e-mails from these accounts
         are retrievable and, if so, at what cost. We also ask that Defendant provide
         Plaintiffs with a written response, accompanied by an affidavit, describing
         and attesting to the search efforts Defendant has undertaken with respect to
         these former officials. As Judge Bowbeer said during the status conference,
         Defendant should provide an affidavit demonstrating (1) its reasonably
         diligent search efforts in response to a motion to compel, and (2) should any
         records exist, the particular reasons why their retrieval would be unduly
         burdensome. Any explanation Defendant would provide in defending
         against compelled production is equally as appropriate at this juncture and
         could obviate the need for such a motion. We ask that the affidavit also
         include Defendant’s efforts to search the mayor’s e-mail account 6 (which,
         unlike the other, officer-specific e-mail accounts, remains active) for the
         former mayor’s e-mails and its efforts to determine whether the former
         mayor used an individualized e-mail account, a question Plaintiffs have
         raised before 7 but which Defendant continues to ignore.

         4
           Defendant’s position on the recoverability of these accounts has been a moving
         target. In your March 14 letter, you said the ESI consultant said that “formerly
         existing accounts” could not be “reactivated” even though a backup of this
         information may exist. In your March 22 letter, the ESI consultant was described
         as saying only that the e-mails could not be “recovered,” ignoring the possibility of
         a backup. At the conference with Judge Bowbeer, you again changed positions,
         saying that the accounts had been “deactivated” and that the ESI consultant said the
         e-mails had “likely” been deleted.
         5
           In re Hallmark Capital Corp., 534 F. Supp. 2d 981 (D. Minn. 2008) (“‘[C]ontrol’
         [under Rule 34] does not require that the party have legal ownership or actual
         physical possession of the documents at issue; rather documents are considered to
         be under a party’s control when that party has the right, authority, or practical ability
         to obtain the documents from a non-party to the action.”); see also MasterMine
         Software, Inc. v. Microsoft Corp., No. 13-CV-971 (PJS/TNL), 2014 WL 12600147,
         at *8 (D. Minn. Nov. 10, 2014) (applying same liberal standard of “control”);
         Damgaard v. Avera Health, No. CV 13-2192 (RHK/JSM), 2014 WL 12599853, at
         *2 (D. Minn. June 9, 2014) (“Courts in this jurisdiction and other jurisdictions
         subscribe to the proposition that control not only encompasses actual physical
         possession of the documents, but also the legal right or practical ability to demand
         the documents from a third party.”).
         6
             mayor@ci.faribault.mn.us.
         7
             See Plaintiffs’ March 15, 2019 letter to Defendant.
                                                      2
CASE 0:18-cv-01643-JRT-HB Document 34-4 Filed 04/10/19 Page 4 of 7




              2. Inadequate Privilege Log

               Second, Plaintiffs ask, again, that you either update your privilege
         log or withdraw all 214 privilege claims 8 and produce the withheld
         documents.

                 As is stated in our March 21, 2019 letter, the bases for your privilege
         claims are deficient. Because you have the burden of establishing each
         privilege claim, 9 Plaintiffs request that you provide the following
         information:

                 -   Numbering. At a minimum, we ask that Defendant
                     reproduce the privilege log with a column that identifies
                     each assertion of privilege by number, in sequential
                     order.

                 -   Name/job title of document author and all recipients.
                     This is needed to assess whether the author of the
                     communication and all its recipients were in an attorney-
                     client relationship. 10 It is also important for evaluating
                     whether the communication was for the purpose of
                     seeking or obtaining legal advice; whether it was intended
                     to be confidential; and whether the privilege was
                     waived. 11

                 -   Creation date of document. This is needed to assess
                     whether the document was created during the temporal
                     scope of the attorney-client relationship. You said that the
                     “Date/Time” field answers that question. That may be the
                     case for e-mails but not necessarily an attachment



         8
           None of which Defendant enumerated in its log, making an individualized
         discussion of them all the more onerous.
         9
           Lumber v. PPG Indus., Inc., 168 F.R.D. 641, 644 (D. Minn. 1996) ([T]he party
         asserting the privilege must demonstrate that each of these elements have been
         satisfied.”).
         10
           See e.g., SEC v. Yorkville Advisors, LLC, 300 F.R.D. 152, 163–64 (S.D.N.Y
         2014); Go v. Rockefeller University, 280 F.R.D. 165, 175 (S.D.N.Y 2012).
         11
           See e.g., In re Air Crash Disaster at Sioux City, Iowa, 133 F.R.D. 515, 521–22
         (N. D. Ill. 1990); RBS Citizens, NA. v. Husain, 291 F.R.D. 209, 218-19 (N.D. Ill.
         2013).

                                                3
CASE 0:18-cv-01643-JRT-HB Document 34-4 Filed 04/10/19 Page 5 of 7




                     transmitted by the e-mail. 12

                 -   Subject and purpose of communication or document. 13
                     This is necessary to assess (a) whether the communication
                     provided or solicited legal advice, 14 as opposed to other
                     kinds of advice or whether it covered other topics entirely;
                     and (b) whether the withheld document is a
                     “communication” at all, which may not be the case (i) for
                     an e-mail if the e-mail was forwarded without comment;
                     and (ii) for e-mail attachments.

                 In addition, there are many entries throughout the log where no
         attorney is listed in either the “From” or “To” fields. Those documents are,
         by definition, not attorney-client communications and should be produced. 15
         See e.g., page 16, rows 2-5. It is also not clear whether all individuals listed
         in such entries fall within the scope of the “client” or whether sharing the
         communication with that individual effectively waived the privilege. 16

         12
           Attachments, in particular, warrant additional scrutiny. As you know, transmittal
         of a document to an attorney for review does not by itself render the document
         privileged. P & B Marina, Ltd. Partnership v. Logrande, 136 F.R.D. 50, 56
         (E.D.N.Y. 1991) (“Merely attaching such documents to attorney-client
         communications does not constitute a basis for assigning the privilege”); Pacamor
         Bearings v. Minebea Co., Ltd., 918 F. Supp. 491, 511 (D.N.H. 1996) (“Attachments
         which do not, by their content, fall within the realm of the privilege cannot become
         privileged by merely attaching them to a communication with the attorney”); Draus
         v. Healthtrust, Inc., 172 F.R.D. 384, 393 (S.D. Ind. 1997) (“The cover letter is
         protected by the attorney-client privilege. The attached agreement is not.”).
         13
           See Heartland Bank v. Heartland Home Finance, Inc., 335 F.3d 810, 816 (8th
         Cir. 2003) (“[T]he purpose of this summary is . . . to reflect what the documents say
         and to do so accurately.”).
         14
           In your March 22 letter, which we received less than 24 hours after our first letter
         requesting this information, you asserted, without evidence, that all 214 documents
         were created for the purpose of soliciting or providing legal advice. Given the speed
         at which that response was delivered, Plaintiffs question whether Defendant took
         the time to review each of the 214 documents to ensure that accuracy of that
         statement, especially given that no such information is disclosed in the privilege log.
         15
            See Upjohn Co. v. United States, 449 U.S. 383, 389 (1981), 449 U.S. at 395–96
         (reasoning that the attorney-client privilege protects only the disclosure of
         communications from client to attorney, not the disclosure of the underlying facts
         by those persons who communicated with the attorney)
         16
           See Krueger v. Ameriprise Fin., Inc., LLC, No. CV 11-2781 (SRN/JSM), 2014
         WL 12597432, at *10 (D. Minn. May 7, 2014) (“[T]he attorney-client privilege is
         applicable if the communication is not disseminated beyond those persons who,
         because of the corporate structure, need to know its contents.” (quotation omitted)).

                                                   4
CASE 0:18-cv-01643-JRT-HB Document 34-4 Filed 04/10/19 Page 6 of 7




                 Given these deficiencies, we ask that, in responding to this letter, and
         consistent with binding precedent, you provide an affidavit supporting your
         privilege claims. 17

               3. Occupancy Registers

                 Third and finally, Plaintiffs again ask that Defendant produce copies
         of all occupancy registers maintained by Licensees.

                 There is no question the registers are within Defendant’s control. 18
         The City has the legal authority and practical ability to demand that
         Licensees make the registers available for inspection and copying. This step,
         however, may not even be necessary; it assumes the City does not already
         have copies of some, if not all, of these registers. It is entirely possible the
         City has previously obtained copies of these registers to, among other
         reasons, enforce the ordinance’s occupancy restriction. Please ask your
         client for clarity on this if you have not already done so.

                  In addition, Defendant’s objection that producing these registers is
         disproportional to the needs of case because of the burden is not persuasive.
         Just because there are 350 Licensees does not make the request burdensome.
         Does the City have e-mail addresses for the Licenses? If so, a simple e-mail
         will go a long way toward satisfying Plaintiffs’ request. In addition, if
         mailing is necessary, Plaintiffs hereby offer their services to assist in drafting
         the letter to Licensees and in preparing the mailing. We will also help with
         photocopying, if needed. Given these offers, Defendant cannot credibly
         claim that it cannot fulfill this discovery request.




         17
           Rabushka ex rel. U.S. v. Crane Co., 122 F.3d 559, 565 (8th Cir. 1997) (finding
         that burden of supporting a finding of privilege is met when the party asserting the
         privilege submits an explanatory affidavit from counsel setting forth facts under
         oath establishing that the communication met the requirements for a privileged
         communication); see also Triple Five of Minnesota, Inc. v. Simon, 212 F.R.D. 523,
         527–28 (D. Minn. 2002), aff’d, No. CIV.99-1894 PAM/JGL, 2002 WL 1303025 (D.
         Minn. June 6, 2002) (finding Defendants met burden of establishing attorney-client
         privilege upon provision of a sworn affidavit); Damgaard v. Avera Health, No. CV
         13-2192 (RHK/JSM), 2014 WL 12599853, at *5 (D. Minn. June 9, 2014).
         18
              See supra note Error! Bookmark not defined..
                                                5
CASE 0:18-cv-01643-JRT-HB Document 34-4 Filed 04/10/19 Page 7 of 7




         As stated above, please respond to this letter by April 4 and make time to
         confer with us on or before April 5.

                                             Sincerely,

                                             /s/ Alejandro Ortiz
                                             Alejandro Ortiz*
                                             Racial Justice Program
                                             American Civil Liberties Union
                                             (646) 885-8332
                                             ortiza@aclu.org
                                             *admitted pro hac vice




                                             6
